Citation Nr: 0217065	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  99-17 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1959 to 
February 1961.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1999 decision of the 
Department of Veterans Affairs (VA) Denver Regional Office 
(RO) which, inter alia, denied service connection for 
dermatitis.  In his August 1999 VA Form 9, the veteran 
stated that he was appealing only the issue of service 
connection for dermatitis.  

In December 2000, the Board remanded this matter for further 
evidentiary development.  Thorough review of the record 
reveals that such development was accomplished 
satisfactorily.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  His current skin disability is not shown to be linked to 
the dermatitis he suffered in service and prior thereto.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).

2.  The veteran's skin disability was not incurred in or 
aggravated by active military service.  38 U.S.C. §§  1101, 
1110, 1112, 1131, 1137, 1153, 5107 (2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Consequently, the Board concludes that VA's statutory duty 
to assist the veteran has been satisfied.  

The Board notes that VA arranged for a comprehensive medical 
examination, and notified him of the pertinent law and 
regulations via June 1999 statement of the case and July 
2002 supplemental statement of the case.  Furthermore, by 
March 2002 letter, the RO informed the veteran of the 
provisions of VCAA.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  VA has 
satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  

Factual Background 

A December 1957 medical examination found the veteran to be 
physically disqualified for service due to contact 
dermatitis.  That report characterized the skin disorder as 
eczematoid dermatitis, and noted that the skin condition had 
been confined to the left leg for a year and was resistant 
to treatment.  

Another pre-service examination in August 1958 describes his 
skin as normal.  On August 1958 report of medical history, 
the veteran himself reported a 1957 rash on his legs.  An 
induction examination in January 1959 described the skin as 
normal.  

The November 1960 separation medical examination report 
indicated resolving atopic dermatitis.  At that time, the 
veteran mentioned a 1958 rash on his legs.

In December 1960, he was hospitalized for about 10 days for 
management of atopic dermatitis.  A notation in his chart on 
the date of his release from the hospital reflected a 
diagnosis of eczematoid dermatitis, not elsewhere 
classified.  The clinical record from the same date provide 
the same diagnosis and states that the trunk, arms, and 
groin were affected.  Drying of the skin associated with low 
humidity and frequent bathing appeared to be the cause.  

The veteran's separation examination in February 1961, 
conducted one day prior to his discharge, indicated "no 
psoriasis generalized."  On the corresponding report of 
medical history, the veteran mentioned no skin ailments.  

On VA medical examination conducted in October 1998 a rash 
in the left shin area was found.  Based on details supplied 
by the veteran, the VA examiner stated that the history of 
rash is most consistent with atopic dermatitis.  The report, 
however, did not address the etiology of the skin 
disability.

On May 2002 fee-basis medical examination, the examiner 
noted irregular, rough, erythematous plaque on the lateral 
aspect of his lower leg.  The skin was thickened, and there 
was a somewhat violaceous color within the involved area.  
There was no oozing or crusting, and no nodules were 
present.  There was thickened and somewhat macerated skin on 
the lateral aspect of both sides of the scrotum.  There were 
two slightly erythematous nodules on the lower back.  The 
examiner diagnosed lichen simplex chronicus of the left 
lower leg and scrotum.  These areas, according to the 
examiner, were not typical of psoriasis, and there was no 
evidence of psoriasis elsewhere.  The examiner indicated 
that lichen simplex chronicus (localized neurodermatitis) 
was related to chronic rubbing and scratching.  

In a June 2002 addendum, the examiner opined that the 
veteran's current skin disability was not the same as the 
dermatitis he suffered in service.  He indicated that atopic 
dermatitis and lichen simplex chronicus were different 
entities and that most people with the latter did not have 
histories of the former.  The examiner concluded that lichen 
simplex chronicus was not the same as the atopic dermatitis 
that the veteran suffered in service, and that the veteran's 
lichen simplex chronicus was not caused by atopic 
dermatitis.  

In August 2002, the veteran provided a 1965 photograph of 
himself.  His left leg was circled and red patches were 
apparent on that limb.

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 
(2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof 
of a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Analysis

The veteran presently suffers from lichen simplex chronicus.  
A current disability is necessary for the granting of 
service connection.  38 C.F.R. § 3.303, Gilpin, supra.  In 
addition to a present disability, however, the evidence must 
reflect a nexus between the present disability and service.  
38 C.F.R. § 3.303.

The competent medical evidence of record indicates that the 
veteran's currently diagnosed lichen simplex chronicus is 
not the same as the type of dermatitis he suffered in 
service.  Furthermore, the medical evidence demonstrates 
that the veteran's in-service dermatitis did not cause his 
present lichen simplex chronicus.  As the evidence of record 
fails to show a nexus between lichen simplex chronicus and 
service, service connection for dermatitis must be denied.  
Id.  

This is a case where the preponderance of the evidence 
weighs against the veteran's claim.  Pursuant to a 
comprehensive medical examination in May 2002, a qualified 
examiner opined that the veteran's current skin disability 
was unrelated to service.  There is no competent medical 
evidence to the contrary.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C. § 5107.

It appears that the veteran sincerely believes that his 
current skin disability is related to service.  However, 
since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion as to the 
etiology of his currently-shown disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Service connection for dermatitis is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

